ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_04_FR.txt. 474

OPINION DISSIDENTE DE M. LE JUGE KOROMA
{Traduction ]

Rôle de la Cour dans le règlement judiciaire des différends territoriaux et
frontaliers — Revendication du Nigéria fondée sur le titre originel et la conso-
lidation historique pour Bakassi et sur la consolidation historique pour les vil-
lages des environs du lac Tchad — Traité de protectorat de 1884 entre la
Grande-Bretagne et les rois et chefs du Vieux-Calabar .— Base juridique pour le
règlement des différends —  Invalidité de l'acccrd anglo-allemand du
11 mars 1913 — Cour n'ayant pas examiné adéquatement les éléments prouvant
la consolidation historique — Consolidation historique comme fondement valide
de titre territorial.

1. Les différends territoriaux et frontaliers entre Etats voisins, en tant
qu’ils sont susceptibles de s’exacerber avec des conséquences tragiques
pour les pays concernés, sont peut-être ceux qui, plus que tous autres,
appellent impérativement un règlement pacifique.

2. En 1991, le président de la Cour n’en déclarait pas moins à l’Assem-
blée générale des Nations Unies, à propos du rôle joué par la Cour en
matière de diplomatie préventive — c’est-à-dire Icrsqu’elle est appelée à
régler des différends qui, s’ils semblent entièrement politiques, compor-
tent un élément juridique —, que cette juridiction avait pour mission de
dire le droit et que, si elle allait au-delà de cette fonction, c'était à ses
propres risques et au péril du droit international (sir Robert Jennings,
«The Role of the International Court of Justice». British Year Book of
International Law (BYBIL), 1997, p. 3). Autremerit dit, même lorsqu'elle
joue ce rôle, la Cour est tenue, conformément à son Statut (article 38),
d'appliquer les traités et conventions pertinents ainsi que les principes
généraux du droit reconnus par les Parties concernées. La Cour ne sau-
rait donc se soustraire à cette fonction Judiciaire.

3. Or, force m'est de constater que la Cour, dans sa conclusion concer-
nant le traité de 1884 conclu par la Grande-Bretagne et les rois et chefs
du Vieux-Calabar relativement à la presqu'île de Bakassi, a choisi de
reconnaître la réalité politique plutôt que d’applicuer l’instrument et les
principes juridiques pertinents. A mon sens, la Cour, lorsqu'elle règle des
différends, n’a pas pour rôle de reconnaître ou de consacrer une réalité
politique, mais d’appliquer le droit. Je ne puis davantage souscrire à la
conclusion de la Cour concernant la «consolidation historique » invoquée
en l'espèce par le Nigéria, car elle suppose que lacquisition du titre
conventionnel par l’accord anglo-allemand de 1913 serait la seule valide
ou qu'il n’existerait qu’un nombre limité de modes d’acquisition territo-
riale. Si tel était le cas, des concepts comme la prescription acquisitive,
pour ne citer que celui-là, n’auraient pas trouvé place dans la jurispru-
dence de la Cour. Je pense que les raisonnements suivis par la Cour pour

175
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 475

résoudre ces deux questions étaient l’un et l’autre profondément fautifs.
L’objet essentiel du droit étant de rendre la justice, son application erro-
née peut conduire à une injustice. C’est essentiellement parce que je
désapprouve les conclusions de la Cour sur ces deux points que j’ai décidé
d’exprimer la présente opinion dissidente, ainsi qie le Statut m’y auto-
rise.

4. Les deux Parties convenaient en l’espèce que Bakassi était au cœur
de leur litige, même si chacune escomptait au sujet de la presqu'île un
règlement différent. Dans ses conclusions, la république du Cameroun
priait la Cour de dire et juger, entre autres, que la souveraineté sur
Bakassi était camerounaise. Dans son mémoire et dans ses plaidoiries
devant la Cour, le Cameroun a principalement invoqué, à l’appui de sa
revendication territoriale, l'accord anglo-allemand du 11 mars 1913 ainsi
que différentes effectivités.

5. La République fédérale du Nigéria, quant à elle, priait la Cour de
dire et juger que la souveraineté sur la presqu'île de Bakassi lui apparte-
nait. Le Nigéria fondait cette revendication de souveraineté sur le titre
originel tel que confirmé par le traité de protectorat conclu le 10 sep-
tembre 1884 entre les rois et chefs du Vieux-Calabar et la Grande-Bre-
tagne, ainsi que sur la consolidation historique. A cet égard, le Nigéria sou-
tenait que certaines dispositions de l’accord anglo-allemand du 11 mars
1913 — par lequel la Grande-Bretagne avait cédé Bakassi à l’Alle-
magne, qui l’avait ensuite transmise a son successeur, le Cameroun —
n'étaient pas valides au motif que le traité de 1884 n’avait pas donné à la
Grande-Bretagne le droit de céder ce territoire; il s'agissait en effet d’un
traité de protectorat. qui ne transférait en aucun cas à la Grande-Bre-
tagne la souveraineté sur les territoires des rois et chefs du Vieux-
Calabar. Le Nigéria contestait également la validité de l'accord de 1913
au motif que celui-ci était contraire au principe nemo dat quod non
habet. Toutefois, cette invalidité se limitait selon lui aux dispositions
visant à délimiter la frontière — soit essentiellement les articles XVIII
à XXII — et qui, si elles étaient appliquées, auraient signifié une cession
de territoire en faveur de l’Allemagne.

6. Au paragraphe 209 de l’arrêt, la Cour conclut qu’en 1913, selon le
droit de l’époque, la Grande-Bretagne pouvait déterminer sa frontière
avec l’Allemagne conformément à l’accord de 1913. Au paragraphe 212,
elle déclare qu’elle ne peut accepter la thèse selon laquelle, jusqu’à l’indé-
pendance du Nigéria en 1961, et malgré l’accord anglo-allemand du
11 mars 1913, la presqu'île de Bakassi serait demeurée sous la souverai-
neté des rois et chefs du Vieux-Calabar. Elle constate en outre qu’à
cette époque le Nigéria avait admis la validité et l’applicabilité des
articles XVIII à XXII de l’accord anglo-allemand de 1913, et qu'il
avait reconnu que la souveraineté sur la presqu'île de Bakassi était came-
rounaise (par. 214). C’est sur cette base que la Cour décide, dans son
dispositif, que la frontière entre la République du Cameroun et la Répu-
blique fédérale du Nigéria dans la région de Bakassi est délimitée par
les articles XVIII à XX de l’accord anglo-allemand du 11 mars 1913,

176
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 476
et que la souveraineté sur la presqu'île de Bakassi est camerounaise.

7. Cette conclusion, malgré tout le respect dû a la Cour, est indéfen-
dable, non seulement à la lumière du traité de 1884, mais également au vu
des nombreux éléments de preuve qui avaient été soumis. En effet, cette
conclusion est à l'évidence incompatible avec les dispositions expresses du
traité de 1884, de même qu'elle va à l’encontre de ‘intention de l’une des
parties à ce traité — les rois et chefs du Vieux-Calabar — et, partant, du
principe pacta sunt servanda, selon lequel les traités sont inviolables.
Cette conclusion, qui méconnaît l'instrument applicable et bafoue de
manière flagrante le principe de l’inviolabilité des traités, n’est pas seule-
ment illégale, elle est aussi inique.

8. Je ne puis non plus m’associer à la Cour lorsqu'elle limite les titres
territoriaux juridiques aux titres acquis par ce qu'elle appelle les modes
«reconnus», en réponse à la thèse selon laquelle la consolidation histo-
rique serait un fondement valide de titre territorial, autrement dit, selon
laquelle un long usage établi, conjugué à un ensemble complexe d’intérêts
et de relations — comme c’était le cas en l’espèce -—, pourrait avoir pour
effet de rattacher un territoire à un Etat donné. A. mon sens, la consoli-
dation historique, si elle est démontrée, peut constituer en droit interna-
tional un moyen solide et valide d'établir un titre territorial — et je me
fonde à cet égard sur la jurisprudence de la Cour (Pécheries (Royaume-
Uni c. Norvège), arrêt, CLS. Recueil 1951, p. 179; Minquiers et Ecré-
hous { Royaume-UnilFrance), arrêt, C.1J. Recueil 1953, p. 57; Différend
frontalier terrestre, insulaire et maritime (El Salvador! Honduras; Nica-
ragua (intervenant)), arrêt, C.LJ. Recueil 1992, p. 565, par. 345). Par
conséquent, lorsque des éléments de preuve sont produits devant la Cour,
comme cela a été le cas en la présente espèce, il ne semble pas juridique-
ment fondé de les rejeter au motif qu'ils relèvent d’une catégorie particu-
lière. Dans l'exercice de sa fonction judiciaire essentielle, la Cour doit
apprécier et interpréter objectivement de telles preuves, sans se soucier de
«létiquette» qui leur est donnée, et ce afin de déterminer si elles suffisent
à établir le titre sur le territoire en cause.

9. Jai dit précédemment que le Nigéria revendiquait Bakassi en se
réclamant du titre originel des rois et chefs du Vieux-Calabar, dont le ter-
ritoire occupait le sud-est du Nigéria et était principalement peuplé, au
XVIIT siècle, d’Efik et d’Efiat. Historiquement, l’&utorité territoriale des
rois et chefs du Vieux-Calabar se serait étendue très à l’est, jusqu’au
Rio del Rey. Le Nigéria a indiqué que deux cours d’eau navigables,
Archibong Creek et Ikankan Creek, étaient tout particulièrement indi-
ques pour délimiter l'étendue de cette autorité ter‘itoriale, que la région
connue sous le nom de Vieux-Calabar constituait le centre de l’autorité et
de l’activité des Efik, et que l’on y trouvait plusieurs villes telles que
Duke Town, Creek Town, Henshaw Town et Obutong Town, que d’autres
villes efik plus éloignées, telles que Tom Shott’s Town et Arsibon’s Town
(aujourd’hui appelée Archibong) ~~ virtuellement des cités-Etats —,
avaient chacune son propre roi ou chef et que c était à partir de cette

177
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 477

dignité que s’était développée, au début du XIX® siècle, celle de chef ou
roi suprême (puis Obong) du Vieux-Calabar; que, au XIX® siècle, Pauto-
rité du Vieux-Calabar et de ses maisons efik s’étendait non seulement sur
la région autour du Vieux-Calabar, mais également sur l’ensemble des
territoires situés entre la Cross River et le Rio del Rey. En outre, les rois
et chefs du Vieux-Calabar exerçaient un contrôle sur la vie de leurs sujets
à travers des liens économiques, sociaux et cultur2ls. C’est ainsi notam-
ment que, par le biais de l’institution des sanctuaires ekpe, ils adminis-
traient la justice, assuraient la paix et la sécurité et veillaient à l’exploita-
tion des ressources sur leur territoire. Les éléments de preuve soumis à la
Cour ont montré que les rois et chefs avaient, entre autres activités, fondé
sur la presqu'île de Bakassi des établissements de plus en plus stables, qui
devinrent partie intégrante du territoire du Vieux-Calabar.

10. Tl a également été démontré à la Cour comment le consul britan-
nique Hewett, négociateur du traité de protectorat de 1884 entre la
Grande-Bretagne et les rois et chefs du Vieux-Calabar, avait défini comme
suit le Vieux-Calabar: «ce pays, avec ses dépendances, s'étend de
Tom Shot ... jusqu’à la rivière Rumby (a l’ouest des monts Cameroun),
tous deux étant compris dans cette région» (contre-mémoire du Nigéria,
vol. I, p. 95); il précisait que «les chefs des régions de Tom Shot,
d’Efut ... près de la rivière Rumby, [avaient] déclaré être soumis au
Vieux-Calabar» (CR 2002/8, p. 45, par. 31). Ces propos d’un fonction-
naire qui avait de la région une connaissance acquise sur le terrain sont
d’une grande importance: ils attestent et confirment l’étendue du terri-
toire du Vieux-Calabar. Ces informations furent corroborées en 1890 par
un autre consul britannique, Johnston, qui indiqua que «l'autorité des
chefs du Vieux-Calabar s’étendait bien au-delà ce la rivière Akpayafé
jusqu'aux portes mêmes du Cameroun» (contre-mémoire du Nigéria,
vol. I, p. 95), en précisant toutefois que le peuple efik n’avait «pas pénétré
plus à l’est que la rive droite de la rivière Ndian» (ibid. }. Johnston, qui
avait longuement sillonné la région, constata que

«[lJes activités commerciales et l'autorité des chefs du Vieux-Calabar
s’étendaient en 1887 beaucoup plus à l’est que la rivière Ndian

La rive gauche, ou orientale, de l’Akpayafé et les terres entre
cette rivière et la Ndian relèvent de l’autorité d’Asibon, ou Archi-
bong Edem III, un grand chef du Vieux-Calabar, qui est l'héritier
légitime du trône du Vieux-Calabar.» (Tbid. )

11. S'appuyant sur ces divers éléments, le Nigéria a souligné que,
Bakassi et le Rio del Rey se trouvant manifestement à l’ouest de la
rivière Ndian, Bakassi faisait partie des territoires périphériques du Vieux-
Calabar. Selon le Nigéria, ces territoires étaient donc couverts par le
traité de 1884 conclu entre les rois et chefs du Vieux-Calabar et la
Grande-Bretagne, qui était un traité de protectorat et non un traité de
cession territoriale en faveur de la Grande-Bretagne. Se fondant sur ces

178

 

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. LISS. KOROMA) 478

éléments, le Nigéria a fait valoir que certaines parties de l’accord conclu
en 1913 entre la Grande-Bretagne et l’Allemayne étaient contraires
au traité de protectorat de 1884, et donc invalides. Les articles litigieux
selon le Nigéria sont les suivants:

«XVIII. A partir de là, la frontière suit le thalweg de la rivière
Akpakorum (Akwavafé), séparant les îles Mangrove près d’Ikang de
la manière indiquée sur la carte précitée T.S.G.S. 2240, feuille 2. Puis
elle suit le thalweg de l’Akwayafé jusqu’à une ligne droite joignant
Bakassi Point et King Point.

XIX. Au cas où le thalweg du cours inférieur de l’Akwayafé, en
amont de la ligne Bakassi Point-King Point, se déplacerait de telle
sorte que les positions relatives du thalweg et des îles Mangrove s’en
trouveraient modifiées, la frontière fera l’objet d’un ajustement, sur
la base de ces nouvelles positions, de la manière qui sera indiquée
par une carte dressée à cet effet.

XX. Au cas où le cours inférieur de PAkwayafé déplacerait son
embouchure de telle sorte que celle-ci arrive au Rio del Rey, il est
entendu que la région actuellement appelée presqu'île de Bakassi res-
tera néanmoins territoire allemand. La même disposition s'applique
à toute partie du territoire actuellement reconnue comme étant bri-
tannique qui pourrait être isolée d’une manière analogue.

XXI. A partir de l'intersection du milieu du chenal navigable et
d’une ligne joignant Bakassi Point et King Point, la frontière suivra
le milieu du chenal navigable de la rivière Akwayafé jusqu’à la limite
des eaux territoriales, c’est-à-dire 3 milles. Ax fins de la définition
de cette frontière, le chenal navigable de la rivière Akwayafé sera
considéré comme situé entièrement à l’est du chenal navigable des
rivières Cross et Calabar.

XXII. En ce qui concerne l'embouchure de l’estuaire, la limite des
3 milles sera une ligne tracée au large à 3 milles marins d’une ligne
joignant Sandy Point et Tom Shot Point.»

Pour le Nigéria, la Grande-Bretagne a, par cet accord, transmis au Came-
roun le titre sur Bakassi, ce qu'elle n’était pas en droit de faire.

12. Pour le Cameroun, au contraire, le Vieux-Calabar ne pouvait être
considéré à l'époque comme une entité dotée d’une personnalité interna-
tionale ou reconnue en tant qu’Etat et possédant un territoire aux limites
définies dont le Nigéria aurait pu hériter.

13. Au paragraphe 207 de son arrêt, la Cour fait observer que le traité
de 1884 conclu avec les rois et chefs du Vieux-Calabar n’a pas eu pour
effet d'établir un protectorat international, et que la Grande-Bretagne
estima d'emblée qu'il lui incombait d’administrer les territoires couverts
par ce traité, et non pas seulement de les protéger. La Cour ajoute que le
fait qu’une délégation des rois et chefs du Vieux-Calabar se soit rendue à
Londres en 1913 pour y discuter de questions relatives au régime foncier
ne saurait être considéré comme impliquant une personnalité internatio-
nale et confirme au contraire l'exercice par la Crrande-Bretagne d’une

179
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 479

administration indirecte sur les territoires en cause. La Cour constate que
le Nigéria a lui-même été dans l’incapacité d’indiquer précisément ce qu’il
était advenu de la personnalité juridique internationale des rois et chefs
du Vieux-Calabar après 1885. Cela revient à considérer que le traité
de 1884 ne veut pas dire ce qu'il énonce et que la Grande-Bretagne était
en droit d’aliéner le territoire visé par le traité de protectorat, au mépris
des dispositions expresses de ce dernier.

14. Malgré tout le respect dû à la Cour, force m'est de constater que le
raisonnement qui sous-tend cette conclusion élude en grande partie les
questions juridiques en cause. À mon sens, la Cour se devait de procéder
à un examen approfondi du traité afin d’en déterminer le sens et l’inten-
tion sous-jacente. Le traité de 1884 dispose que:

«Article 1. Sa Majesté la reine de Grande-Bretagne et d'Irlande,
etc., donnant suite à la demande des rois, des chefs et du peuple du
Vieux-Calabar, s'engage par le présent traite à accorder à ceux-ci,
ainsi qu'aux territoires relevant de leur autorité et de leur juridiction,
ses bonnes grâces et sa bienveillante protection.

Article 2. Les rois et chefs du Vieux-Calabar acceptent et pro-
mettent de s'abstenir de correspondre ou de conclure tout accord
ou traité avec toute nation ou puissance étrangère, Sauf à en informer
le Gouvernement britannique et à en obtenir l'agrément.» (Contre-
mémoire du Nigéria, vol. I, p. 109; les italiques sont de moi.)

15. Ce traité est parfaitement clair. La Grande-Bretagne s’engageait à
accorder «ses bonnes grâces et sa bienveillante protection» aux rois, aux
chefs et au peuple du Vieux-Calabar. Selon la jurisprudence, un traité
dont les termes et dispositions sont clairs n’a pas besoin d’être interprété.
L'interprétation ne peut davantage être un prétexte pour contester le sens
manifeste qui se dégage d’un instrument juridique. Si la Cour choisit
néanmoins d’interpréter un traité, elle doit le faire conformément aux
règles internationales applicables à l’époque où le traité fut conclu. Puis-
que l'interprétation d’un traité vise à cerner l’intention des parties signa-
taires, le traité de 1884 ne saurait être interprété autrement qu’en fonction
des règles internationales en vigueur au moment de sa conclusion, dont
celle de l’inviolabilité des traités (pacta sunt servanda). Par conséquent,
si la Cour avait interprété le traité de 1884, même en fonction des critères
d'interprétation qui prévalaient à l’époque, elle en aurait tiré la conclu-
sion qui s’imposait d’un point de vue juridique, à savoir que la reine de
Grande-Bretagne et d’Irlande s’était engagée à accorder «ses bonnes
grâces et sa bienveillante protection» au territoire relevant de l'autorité et
de la compétence des rois et chefs du Vieux-Calabar. La création du pro-
tectorat par le traité de 1884 n’impliquait aucune cession ou transfert de
territoire. Au contraire, le rôle de la puissance protectrice — la Grande-
Bretagne — consistait strictement à protéger les citoyens du Vieux-
Calabar et non à les déposséder de leur territcire. En outre, loin de
conférer à la Grande-Bretagne des droits de souveraineté, le traité lui
imposait au contraire une obligation de protection, et non au profit d’un

180

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 480

tiers. Ainsi, de ce que le traité fut valablement conclu — ce qui n’a pas été
contesté — et que la Grande-Bretagne l’opposa même à d’autres Etats
européens chaque fois qu’il y eut confit d’intérêts dans la région, il
découle que la Grande-Bretagne a reconnu la souveraineté des rois, des
chefs et du peuple du Vieux-Calabar sur leur territoire et que cette recon-
naissance ne peut être démentie postérieurement. Le traité de 1884 est
donc la preuve que la Grande-Bretagne reconnaissait aux rois et chefs du
Vieux-Calabar la capacité de conclure un traité avec une puissance étran-
gère, autrement dit la capacité d’agir au plan international. En consé-
quence, faire valoir que le véritable sens du traité de 1884 n’est pas son
sens manifeste revient non seulement à en mécormaitre les dispositions
expresses, mais également à nier la règle de l’inviolabilité des traités
(pacta sunt servanda), qui fait partie intégrante du droit international
depuis que celui-ci existe. En d’autres termes, un Etat ne peut en aucun
cas décider de se délier de façon unilatérale des obligations découlant
d’un traité qu’il a signé, quelle que soit la période ou la méthode concer-
née. Ainsi, puisque le traité de 1884 était un traité de protectorat et non
un traité de cession entraînant l’aliénation d’un territoire, l'autorité exer-
cée par la Grande-Bretagne à l’égard des rois et chefs du Vieux-Calabar
ne comprenait pas la capacité de conclure en leur r.om des traités permet-
tant à l'Etat protecteur d’aliéner le territoire de Etat protégé: rien ne
Pautorisait donc à faire figurer dans l’accord anglo-allemand de 1913 les
dispositions supposées avoir pour effet la cession à l’Allemagne du terri-
toire des rois et chefs du Vieux-Calabar; ces dispositions ne pouvaient
dès lors être considérées comme contraignantes pour les rois et chefs du
Vieux-Calabar, ni, plus tard, pour le Nigéria en sz. qualité d'Etat succes-
seur. I] s’ensuit que rien, en droit, ne permet d’affi-mer, comme l’a fait la
Cour en l'espèce, que PEtat protecteur était habilité à céder un territoire
sans le consentement de l'Etat protégé et en violat on de l’accord de pro-
tectorat, au motif que cet Etat protecteur — la Grande-Bretagne — avait
«estim[é] d'emblée qu’il lui incombait d’administrer les territoires cou-
verts par le traité de 1884, et non pas seulement de les protéger» (par. 207)
ou que, au regard du droit prévalant à l’époque (soit en 1913), il «pouvait
déterminer sa frontière» (par. 209) même si, ce faisant, il portait atteinte
au territoire de l'Etat protégé — sans que celui-ci y consente — et allait à
l'encontre des dispositions du traité concerné. Ces conclusions sont en
contradiction totale avec les dispositions expresses du traité de 1884 et
avec le principe pacta sunt servanda. En outre, le seul fait que le traité
de 1884 ait été conclu montre que le Vieux-Calaber n’était pas considéré
comme une terra nuilius mais comme une communauté organisée sur le
plan social et politique, reconnue comme telle, et capable d’établir une
relation conventionnelle avec la Grande-Bretagne, par un traité que cette
dernière n’hésita pas à opposer à d’autres Etats européens.

16. Telle est la conclusion qui s’imposait, celle à laquelle la Cour serait
parvenue si elle avait, comme elle aurait dû le faire, procédé à l’interpré-
tation du traité s'agissant du territoire du Vieux-Calabar. Semblable exa-
men aurait montré que le traité interdisait à la Grande-Bretagne de céder

181

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. LISS. KOROMA) 481

ce territoire. Il aurait également mis en évidence que le traité n’autorisait
pas davantage la Grande-Bretagne à céder Bakassi. Et cette conclusion
aurait été fondée en droit. Chacun sait que les Etats européens acquirent
des titres territoriaux en Afrique par le biais de traités de cession, mais,
dans le cas des traités de protectorat, la souveraineté inhérente au souve-
rain local était partagée de façon que l'Etat protecteur exerçât des droits
de souveraineté externe en faveur de l’entité protégée tandis que les rois
et souverains locaux continuaient d’exercer la souveraineté interne. C’est
ainsi que certains traités de protectorat conclus en Afrique, comme celui
de 1884 avec les rois et chefs du Vieux-Calabar, furent libellés en termes
restrictifs qui limitaient l’exercice de la souveraineté externe par les sou-
verains locaux contractants. Par ces traités, les rois et chefs s’engageaient
à ne pas conclure d’accord avec d’autres puissances, à n’entretenir avec
elles aucune forme de relations (notamment diplomatiques), à ne pas
s’allier avec elles pour faire la guerre, et, surtout, à ne pas leur céder de
territoire. Ainsi, l'interdiction de tout transfert de territoire à d’«autres»
puissances européennes était-elle considérée comme l’aspect le plus impor-
tant du régime de protectorat. Le traité de 1884 n’autorisait pas la
Grande-Bretagne, dans le cadre des relations internationales des rois et
chefs du Vieux-Calabar, ni dans aucun autre contexte, à agir au nom et
pour le compte de ces derniers, pas davantage que les rois et chefs ne
renongaient à leur droit et à leur pouvoir de conclure des accords ou des
traités avec d’autres Etats étrangers — ils s’engageaient seulement à n’exer-
cer ce droit et ce pouvoir qu’aprés en avoir informé le Gouvernement
britannique et avoir obtenu le consentement de ce dernier.

17. À mon sens, l'interprétation qu'il convient de donner au concept
de protectorat est celle qui figure dans la dernière édition d’Oppenheim:

«Un Etat peut conclure un accord par lequel, tout en conservant
dans une certaine mesure son identité distincte en tant qu’Etat, il se
place en quelque sorte sous la tutelle d’un autre Etat. Le contexte
dans lequel cela se produit et les conséquences qui en résultent
varient selon les cas et dépendent des clauses particulières de l’accord
entre les deux Etats concernés.

Cela dit, le protectorat est un concept qui manque de précision du
point de vue juridique, puisque son sens réel est très variable selon
les cas ...

Le statut d’un Etat sous protection au sein de la communauté
internationale est défini par le traité de protection, qui énumère les
droits et obligations réciproques de l'Etat protecteur et de l'Etat
protégé. Il faut donc traiter chaque cas selon ses particularités.
Mais il est caractéristique d'un protectorat que l'Etat protégé ait
toujours à certaines fins une existence propre en sa qualité de per-
sonne internationale et de sujet de droit in'ernational et qu'il la
conserve.» (Oppenheim's International Law, sir Robert Jennings et

182

 

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 482

sir Arthur Watts (dir. publ.), 9° éd., vol. I, p. 267-269; les italiques
sont de moi.)

18. C’est dans cette optique, et en tenant compte de ce qui précéde,
que la Cour aurait dû examiner le traité de 1884, un traité de protectorat
qui précisait les conditions de la protection accordée ainsi que les droits
et obligations en découlant, parmi lesquels ne figurait pas le pouvoir
d’aliéner des territoires. Bakassi faisait partie du territoire visé par le
traité de protectorat de 1884 et cela ne pouvait être modifié sans le
consentement des rois et chefs du Vieux-Calabar. Or, puisque l’existence
d’un tel consentement n’a pas été prouvée, rien ne permet d’affirmer que
la Grande-Bretagne, même au regard du droit prévalant à l’époque, pou-
vait déterminer sa frontière avec l'Allemagne dans la région de Bakassi;
et puisque cette frontière a été déterminée au préjudice des intérêts du
Vieux-Calabar, la Cour aurait dû la déclarer invalide. Dans son arrêt, la
Cour ne précise pas ce qu’elle entend en affirmant que la Grande-Bre-
tagne pouvait déterminer sa frontière en 1913; or, la question qui se pose
avant tout est celle de savoir si la Grande-Bretagne était en droit d’aliéner
le territoire qui incluait Bakassi en 1913. Et comme la seule réponse à
cette question est négative, l'accord anglo-allemand de 1913 ne pouvait et
ne peut être réputé valide.

19. Au vu de ce qui précède, je ne peux, contrairement à la Cour,
conclure que la frontière maritime entre le Cameroun et le Nigéria passe
à l’ouest de la presqu'île de Bakassi, et non à l’est de celle-ci, dans le
Rio del Rey. Je ne peux davantage considérer qu: l’«ancrage» terrestre
de la frontière maritime entre les Parties se situe à l'intersection de la
ligne droite joignant Bakassi Point et King Point avec le milieu du chenal
navigable de la rivière Akwayafé, conformément aux articles XVIII
et XXI de l'accord anglo-allemand de 1913. La Cour tire ces conclusions
de l’accord alors que les dispositions de ce dernier qui concernent Bakassi
ne sont pas valides, comme je l’ai déjà montré. Cette invalidité aurait dû
suffire en soi pour que la Cour ne conclue pas c2 qui précède (ex una
causa, nullitas où ex injuria non oritus jus).

LA CONSOLIDATION HISTORIQUE

20. Un autre point dans l’arrêt me préoccupe sur le plan juridique: le
refus de la Cour d'apprécier les éléments présentés à l'appui de la conso-
lidation historique — l’un des principaux arguments sur lesquels le
Nigéria fondait le titre territorial qu’il revendiquait sur Bakassi et cer-
tains villages formés autour du lac Tchad —, ainsi que l'interprétation
qu’elle donne du concept lui-même. Le Nigériz a fait valoir que la
consolidation historique, qui repose sur un long asage établi, conjugué
à un ensemble complexe d'intérêts et de relations qui tendent par eux-
mêmes à rattacher un territoire, constitue une tase juridique du titre
territorial.

183
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 483

21. S'agissant des villages établis autour du lac Tchad, le Nigéria a
énuméré, à l'appui de la consolidation historique qu’il invoque, différents
éléments d'administration locale et effectivités, comme l’exercice d’une
compétence judiciaire, l'existence d’une fiscalité, l'exercice d’une autorité
par les chefs traditionnels et le fait que les villages soient peuplés de res-
sortissants nigérians.

22. S'agissant de l’accord anglo-allemand de 1913, et bien que celui-ci
ne soit pas valide à la lumière du traité de 1884 conclu entre la Grande-
Bretagne et les rois et chefs du Vieux-Calabar, le Nigéria a fait valoir que,
d’après les preuves disponibles, l’Allemagne n’avait jamais, entre
mars 1913 et mai 1916, occupé ou administré Bakassi, ni exercé d’activi-
tés significatives sur la presqu'île. Il a relevé que | histoire administrative
de la presqu'île entre 1913 et 1916 montrait que Bakassi avait continué
d’être administrée comme faisant partie du Nigéria et que la gestion des
affaires publiques y était presque exclusivement assurée à partir du Nigé-
ria. Le Nigéria a également indiqué que, en matière de collectivités
locales, les Britanniques avaient instauré en 1922 un régime d’adminis-
tration indirecte faisant appel aux Warrant Chiefs (souverains locaux tra-
ditionnels), qui fut remplacé en 1933 par un régime d'administration
autochtone, en application de l’ordonnance sur les autorités autoch-
tones promulguée cette année-là. Le Nigéria a en outre relevé que ce sys-
tème très lourd avait été rationalisé par l'ordonnance n° 60 de 1950 sur
le gouvernement local de la Région orientale, qui déboucha en 1955 sur
la mise en place d’une structure d'administration locale à trois niveaux,
à laquelle fut substitué plus tard un système à deux niveaux en vertu de
la loi relative au gouvernement local de la Régior orientale.

23. En matière judiciaire, le Nigéria a relevé que des tribunaux autoch-
tones avaient été créés dès les premières années du régime britannique,
dans le cadre de l’administration indirecte, et qu’en 1933 l’ordonnance
relative aux autorités autochtones avait institué ce nouveaux tribunaux
autochtones organisés sur le modèle des conseils zutochtones locaux. Le
Nigéria a également indiqué à la Cour que les autorités des circonscrip-
tions de Calabar et d’Eket, qui font partie du Nigéria, percevaient des
impôts auprès de la population de la région de Bakassi. I] a par ailleurs
démontré qu’une école méthodiste avait été ouvert: en 1937 à Abana, sur
la presqu'île de Bakassi, qu’un recensement avait été réalisé dans la
région en 1953, sous les auspices de la circonscription d’Eket et que des
liens avec les autorités traditionnelles s’étaient maintenus sans interrup-
tion, le Nigéria assurant en outre le maintien de l’ordre et le déroulement
des enquêtes judiciaires. Le Nigéria a également produit des preuves rela-
tives à l'exercice de la juridiction ecclésiastique et à la délimitation des
circonscriptions électorales, montrant notamment que les citoyens étaient
recensés et participaient aux élections législatives. Enfin, le Nigéria s’occu-
pait de l’administration des travaux publics et du développement, et exer-
çait une juridiction militaire. Le Nigéria a donc présenté, à Pappui de la
consolidation historique qu’il invoquait, un nombre considérable d’éié-
ments de preuve concernant la santé et l’enseignement publics, la déli-

184
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 484

vrance de permis d’exploration pétrolière et la conclusion d’accords de
production, la perception d’impôts et de droits de douane, l’utilisation de
passeports nigérians par les résidents de Bakassi et la réglementation de
l'immigration dans la presqu'île: il a en outre démontré que cette dernière
avait suscité des rivalités internes au sein de l'Etat nigérian.

24. Le Nigéria a affirmé qu’il y avait eu acquiescement à toutes ces
activités, dont certaines s'étaient étendues sur une longue période. Selon
lui, un tel acquiescement joue un triple rôle: 1) il constitue un élément
majeur du processus de consolidation historique du titre; 2) il confirme
un titre fondé sur la possession pacifique du territoire contesté: et 3) il
peut être considéré comme le principal élément du titre. Le Nigéria a sou-
tenu que le Gouvernement camerounais avait acquiescé à son adminis-
tration exercée de longue date sur la région de Bakassi, ainsi qu’à la
plupart des activités mentionnées plus haut, jusq ren 1972. A partir de
cette date, le Cameroun a entrepris diverses initiatives, en particulier un
projet visant à rebaptiser les villages, preuve manifeste qu'aucune admi-
nistration camerounaise n’existait antérieurement. Le Nigéria affirme que
le Cameroun n’a exercé à aucun moment une pcssession paisible de la
presqu'île et que, de l’accession à l’indépendance en 1960 jusqu’en 1972,
le Gouvernement camerounais n’a pas contesté la légitimité de la pré-
sence nigériane dans la région.

25. En réponse à la consolidation historique ir-voquée par le Nigéria
comme fondement du titre, la Cour, au paragraphe 65 de l'arrêt, relève
que, hormis dans l'affaire des Pécheries (Royaume-Uni c. Norvège), cette
notion «n’a jamais été utilisée comme fondemert d’un titre territorial
dans [des] affaires contentieuses, que ce soit dans sa propre jurisprudence
ou dans celle d’autres organes juridictionnels», et que rien dans l’arrêt
rendu en l'affaire des Pécheries ne donne à entendre que la «consolida-
tion historique» dont il est fait état autoriserait à faire prévaloir l’occu-
pation d’un territoire terrestre sur un titre conventionnel établi. La Cour
observe également que les «modes d’acquisition de titre reconnus …
tiennent compte de nombreux autres facteurs importants de fait et de
droit» {ibid.), qui ne sont pas pris en considération dans le concept
par trop général de «consolidation historique».

26. Les catégories de titres juridiques sur un territoire ne sauraient à
mon sens être considérées comme constituant un ensemble fini. Dans sa
Jurisprudence, la Cour n’a jamais parlé des «modes d’acquisition», qui
sont une création de doctrine. Si la Cour a reconnu que des droits terri-
toriaux pouvaient être acquis par prescription, la consolidation histo-
rique peut, de la même manière, confirmer une revendication territoriale.
On ne peut affirmer non plus que la notion de consolidation historique,
en tant que mode d'acquisition de titre territorial, soit «surgénéralisée » et
absente de la jurisprudence. Tant le droit interne que — comme il ressort
notamment de la jurisprudence de la Cour — le droit international recon-
naissent que la manifestation continue et pacifique d’une autorité — c’est-
à-dire un usage établi —, conjuguée à un ensemble complexe d’intérêts et
de relations à l'égard d’un territoire, peut, si elle est communément

185
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 485

connue et acceptée, que ce soit expressément ou tacitement, créer un titre
fondé sur la consolidation historique. Les «facteurs importants» des
modes d’acquisition dits reconnus, que la Cour n’a pas définis, ne sont
pas absents dans la consolidation historique. Ils y seraient même extré-
mement présents — sous la forme d’un ensemble complexe et continu
d'intérêts et de relations s'étendant sur plusieurs années, auquel s’ajoute
Pacquiescement. Il y a également consolidation historique lorsqu'un titre
a été manifestement perdu ou est inexistant parce que l’une des parties y
a renoncé ou demeure inactive alors que l’autre exerce sa compétence et
son contrôle de manière effective et continue (voir Fitzmaurice, «General
Principles of International Law», Recueil des cours de l'Académie de
droit international de La Haye, 1957, p. 148).

27. Si Pabsence de réaction d’un Etat face à une revendication peut,
sous certaines conditions, n'être pas assimilée à un acquiescement, elle le
sera néanmoins dans la plupart des cas. Dans l'affaire des Minquiers et
Ecréhous, la France avait fait valoir qu’il lui était impossible de surveiller
continuellement les activités de la Grande-Bretagne à l'égard des îlots. Le
juge Carneiro répondit à cela qu'il suffisait à la France de surveiller le
territoire litigieux et que omission d’une telle surveillance et ignorance
de ce qui se passait sur les îlots équivalaient à une absence d’exercice de la
souveraineté française dans la région (arrêt, C.J. Recueil 1953, p. 106).
Dans l'affaire des Pécheries (Royaume-Uni c. Norvège), la Cour estima
que la Grande-Bretagne, en tant que puissance maritime traditionnelle-
ment attentive au droit de la mer et dont l’intérêt pour les pêcheries de la
mer du Nord était avéré, ne pouvait ignorer la pratique norvégienne et ne
pouvait donc exciper d’un défaut de protestation qui aurait été pertinent
pour justifier un titre historique (arrêt, C.I.J. Recueil 1951, p. 139). Ainsi,
une conduite passive qui se traduirait notamment par un défaut de pro-
testation peut être prise en considération pour établir existence d’un
acquiescement dans un différend territorial. Si les circonstances exigent
une quelconque réaction de la part d’un Etat, dans un délai raisonnable,
l'absence d’une telle réaction doit être assimilée à un acquiescement. Qui
tacet consentire videtur si loqui debuisset ac potuisset.

28. S'agissant de la période qui doit s'être écoulée pour qu’un titre soit
établi sur la base de la consolidation historique, chaque cas appelle une
réponse distincte, qui sera fonction du poids respectif accordé aux reven-
dications concurrentes des parties ainsi que de la zone concernée. Il peut
même n'être pas nécessaire, pour démontrer l’exis:ence d’un titre, de tenir
compte de la période au cours de laquelle il y a eu chevauchement des
souverainetés sur le territoire litigieux. Au parazraphe 65 de l’arrêt, la
Cour déclare que «les faits et circonstances avancés par le Nigé-
ria ... concernent ... une période d’une vingtaine d’années en tout état de
cause trop brève au regard même de la théorie invoquée.» Même si un
long usage établi est un élément essentiel de la consolidation historique
d’un titre, une période plus courte peut, selon la zone concernée, être par-
fois suffisante. Ce qui s'impose, c’est d'apprécier la totalité des éléments
disponibles afin d'établir si les faits invoqués justifient la revendication.

186

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 486

29. En l'espèce, l’existence du titre originel dont se réclame le Nigéria
pour fonder sa revendication sur Bakassi est démontrée par l’admi-
nistration exercée à l'égard de la presqu'île par les rois et chefs, avant et
après la conclusion du traité de 1884 avec la Grande-Bretagne, par l’exer-
cice d’une autorité par les chefs traditionnels, par la toponymie efik et
efiat, par les attaches ethniques qui lient le territoire au Nigéria et non au
Cameroun, par l’implantation ancienne de Nigérians sur le territoire en
cause, ainsi que par l’existence d’actes de souveraineté, notamment en
matière de fiscalité, de recensement, d’éducatior et de santé publique.
L’acquiescement du Cameroun à cette administration nigériane implan-
tée de longue date sur le territoire en cause, le caractère permanent de la
population et les importantes attaches nigérianes sont autant d'éléments
qui appuient une revendication fondée sur la consolidation historique,
laquelle milite à son tour en faveur de l’existence du titre territorial et de
la stabilité. La revendication d’un titre territorial sur Bakassi et les
villages nigérians autour du lac Tchad s’appuyait donc sur des éléments
parfaitement appropriés et rien, en droit, n’autorisait à en mettre en
doute le fondement juridique et la légitimité.

30. Puisque la conclusion de la Cour concernant Bakassi découle prin-
cipalement de son appréciation de l’accord anglo-allemand de 1913, force
m'est de rappeler qu’un titre conventionnel, même dans la jurisprudence
de la Cour, n'est qu’un moyen parmi d’autres d'établir un titre sur un
territoire. Dans l'affaire du Différend frontalier (Burkina Faso! Répu-
blique du Mali), la Chambre de la Cour fit observer ce qui suit:

«La Chambre se doit encore de dissiper un malentendu qui pour-
rait résulter de la distinction susvisée entre «conflits de délimitation»
et «confits d’attribution territoriale». Cette distinction a entre autres
effets d’opposer «titres juridiques» et «effectivités». Dans ce
contexte, expression «titre juridique» semble se référer exclusive-
ment à l’idée de preuve documentaire. Tl est à peine besoin de rappe-
ler que ce n'est pas là la seule acception du mot «titre». Les Parties
ont d’ailleurs fait usage de ce terme en des sens divers. En réalité la
notion de titre peut également et plus généralement viser aussi bien
tout moyen de preuve susceptible d'établir l'existence d'un droit que
la source même de ce droit. La Chambre s2 prononcera en temps
opportun sur la pertinence des moyens de »reuve produits par les
Parties aux fins d'établir leurs droits respect:fs en l’espèce. Elle exa-
minera dès à présent quelles sont les règles applicables aux fins de
l'affaire; ce faisant elle dégagera notamment la source des droits que
les Parties revendiquent.» (Arrêt, C LJ. Recueil 1986, p. 564, par. 18;
les italiques sont de moi.)

Une autre Chambre de la Cour confirma ce point de vue en 1992, en
l'affaire du Différend frontalier terrestre, insulaire et maritime (ET Sal-
vador! Honduras; Nicaragua (intervenant) ) :

«Le mot «titre» a en fait, dans la présente instance, été parfois

187
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 487

employé de telle manière qu’on ne sait pas très bien parmi ses divers
sens possibles lequel lui attribuer; il est donc peut-être utile de rap-
peler certaines distinctions fondamentales. Conme l’a fait observer la
Chambre constituée dans l'affaire du Différend frontalier, en général
le mot «titre» ne renvoie pas uniquement à une preuve documentaire,
mais «peut ... viser aussi bien tout moyen de preuve susceptible d'éta-
blir l'existence d'un droit que la source même de ce droit» (CLT.
Recueil 1986, p. 564, par. 18).» (Arrêt, CI J. Recueil 1992, p. 388,
par. 45.)

Je trouve regrettable que la Cour, sans tenir compte de ce qui précède, se
soit fondée principalement sur l'accord anglo-alleriand de 1913 pour par-
venir aux conclusions qui sont les siennes, car, à mon sens, cet instrument
est manifestement injuste.

31. En résumé, j'estime que la Cour, en ne reconnaissant pas la validité
juridique du traité de 1884 et en confirmant au coatraire celle de l’accord
anglo-allemand de 1913, a choisi de consacrer la réalité politique plutôt
que le contenu des dispositions expresses du traité de 1884. Ce choix ne
me semble pas fondé en droit. La Cour, eu égard à sa mission, ne saurait
donner à penser qu’elle a consacré un acte manifestement contraire au
droit. Je regrette qu’il en soit ainsi et c’est ce qu explique ma position.

(Signé) Abdul G. Koroma.

188

 
